Name: Council Regulation (EEC) No 705/78 of 4 April 1978 amending Regulation (EEC) No 3330/74 on the common organization of the market in sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4. 78 Official Journal of the European Communities No L 94/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 705 /78 of 4 April 1978 amending Regulation (EEC) No 3330/74 on the common organization of the market in sugar I to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (2 ), as last amended by Regulation (EEC) No 2560/77 (3 ), to permit export refunds to be granted in respect of the sugar contained in such products ; whereas at the same time the names of the processed products which have not actually been exported and are not likely to be exported should be deleted from the said Annex, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas, in view of the Community's large surpluses of white sugar and the limited world market in such sugar which leads to difficulties in exporting it in its natural state to that market, outlets must be increased by making it easier to export sugar in the form of processed products which can be marketed there ; whereas additions should therefore be made to Annex HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 3330/74 is hereby replaced by the following Annex : 'ANNEX I CCT heading No Description 13.03 Vegetable saps and extracts ; pectic substances , pectinates and pectates , agar-agar and other mucilages and thickeners , derived from vegetable products : C. Agar-agar and other mucilages and thickeners , derived from vegetable products : ex III . Other : Carrageenan Sugar confectionery, not containing cocoa : B. Chewing gum C. White chocolate D. Other 17.04 (') Opinion delivered on 17 March 1978 (not yet published in the Official Journal). ( 2 ) OJ No L 359 , 31 . 12 . 1974, p. 1 . ( 3 ) OJ No L 303 , 28 . 11 . 1977, p. 1 . No L 94/2 Official Journal of the European Communities 8 . 4 . 78 CCT heading No Description ] 8.06 Chocolate and other food preparations containing cocoa 1 9.02 Malt extract ; preparations of flour, meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50 % by weight of cocoa : B. Other 1 9.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products) 19.08 Pastry , biscuits , cakes and other fine bakers ' wares, whether or not containing cocoa in any proportion ex 21.02 Extracts , essences or concentrates , of coffee , tea or mate and preparations with a basis of those extracts , essences or concentrates 21.04 Sauces ; mixed condiments and mixed seasonings ex 21.07 Food preparations not elsewhere specified or included with the exception of flavoured or coloured sugar syrups , falling within subheading 21.07 F 22.02 Lemonade, flavoured spa waters and flavoured aerated waters , and other non- ­ alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 22.06 Vermouths, and other wines of fresh grapes flavoured with aromatic extracts 22.09 Spirits (other than those of heading No 22.08 ) ; liqueurs and other spirituous bever ­ ages ; compound alcoholic preparations (known as "concentrated extracts") for the manufacture of beverages : C. Spirituous beverages : V. Other 29.04 Acyclic alcohols and their halogenated, sulphonated , nitrated or nitrosated deriva ­ tives : C. Polyhydric alcohols : II . Mannitol III . Sorbitol 29.15 Polycarboxylic acids and their anhydrides , halides , peroxides and peracids, and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Acyclic polycarboxylic acids : ex V. Other :  Itaconic acid and its salts and esters 8 . 4 . 78 Official Journal of the European Communities No L 94/3 CCT heading No Description 29.16 29.35 Carboxylic acids with alcohol , phenol , aldehyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhydrides , halides, peroxides and peracids , and their halogenated , sulphonated, nitrated or nitrosated derivatives : A. Carboxylic acids with alcohol function : I. Lactic acid and its salts and esters IV. Citric acid and its salts and esters ex VIII . Other :  Glyceric acid , glycollic acid , saccharonic acid, isosaccharonic acid, heptasaccharic acid and their salts and esters Heterocyclic compounds ; nucleic acids : ex Q. Other :  Containing penicillin or its derivatives Provitamins and vitamins , natural or reproduced by synthesis ( including natural concentrates), derivatives thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent : B. Vitamins , unmixed , whether or not in aqueous solution : ex II . Vitamin B u IV. Vitamin C Sugars , chemically pure , other than sucrose , glucose and lactose ; sugar ethers and sugar esters , and their salts , other than products of heading Nos 29.39 , 29.41 and 29.42 : ex B. Other : 29.38 29.43  Levulose and its salts and esters 29.44 Antibiotics : A. Penicillins C. Other antibiotics 30.03 Medicaments (including veterinary medicaments) : A. Not put up in forms or in packings of a kind sold by retail : II . Other : a) Containing penicillin , streptomycin or their derivatives : 1 . Containing penicillin or its derivatives ex b) Containing antibiotics or derivatives thereof with the exception of those falling under a ) No L 94/4 Official Journal of the European Communities 8 . 4 . 78 CCT heading No Description 38.19 39.06 Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : Q. Foundry core binders based on synthetic resins T. Sorbitol , other than that falling within subheading 29.04 C III ex U. Other :  Sorbitol cracking products Other high polymers , artificial resins and artificial plastic materials , including alginic acid , its salts and esters ; linoxyn : ex B. Other :  Dextrans  Heteropolysaccharides ' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 April 1978 . For the Council The President P. DALSAGER